ACCEPTED
                                                                                             03-15-00464-CV
                                                                                                     7194853
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
October 1, 2015                                                                         10/1/2015 4:29:03 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                    NO. 03-15-00464-CV
                    __________________________________________________
                                                                    RECEIVED IN
                                                               3rd COURT OF APPEALS
                                 IN THE COURT OF APPEALS           AUSTIN, TEXAS
                            THIRD JUDICIAL DISTRICT OF TEXAS10/1/2015 4:29:03 PM
                                         AT AUSTIN               JEFFREY D. KYLE
                      ________________________________________________Clerk

                 VICTORY CHEVAL HOLDINGS, LLC, GARRETT JENNINGS
                      AND CASTLE CROWN MANAGEMENT, LLC,

                                          Appellants

                                               v.

                             DENNIS ANTOLIK, VICTOR ANTOLIK
                                 and CHEVAL MANOR, INC.,

                                           Appellees


                APPELLEES’ MOTION TO EXTEND DEADLINE TO
           FILE SUPPLEMENTAL CLERK’S AND REPORTER’S RECORDS


     TO THE HONORABLE THIRD COURT OF APPEALS:

              Appellees Dennis Antolik and Cheval Manor, Inc. file this motion to extend

     the deadline to file supplemental clerk’s and reporter’s records from the hearing on

     the motions for contempt referred to the trial court by this Court. Because the

     contempt hearing has been reset by agreement to allow for continued settlement

     negotiations, it will not be possible to file the supplemental records within the

     deadlines imposed by this Court in its orders of referral.



     8590-02/00537169.000
                                               1
         This an interlocutory appeal from a temporary injunction. Both sides have

filed motions for contempt, which this Court referred to the trial court for hearing

in orders issued on September 10 and 28, 2015. The Court’s orders required the

parties to submit supplemental clerk’s and reporter’s records on or before October

2, and 12, 2015. The parties agreed to hear both motions before the trial court on

September 30, 2015.

         On September 29, 2015, the parties attended mediation.        Although no

settlement was reached, the parties have agreed on a general framework that they

hope will result in a final resolution of all disputes between the parties, including

this appeal and the contempt motions. The parties agreed to recess the mediation

and appeared for a status hearing before the trial court on September 30, 2015.

The trial court reset the contempt hearing for November 5, 2015 to allow more

time for settlement negotiations. The trial court also requested that it be allowed

two weeks after the hearing to prepare the supplemental clerk’s and reporter’s

records.

                                     PRAYER

         Accordingly, Appellees Dennis Antolik and Cheval Manor, Inc. respectfully

request that the Court extend the deadline for all parties to submit the supplemental

clerk’s and reporter’s records from the contempt hearing until November 24, 2015.




8590-02/00537169.000
                                         2
                                      Respectfully submitted,

                                      TAUBE SUMMERS HARRISON
                                       TAYLOR MEINZER BROWN LLP

                                      By: /s/ Cleveland R. Burke
                                        Mark C. Taylor
                                        State Bar No. 19713225
                                        Cleveland R. Burke
                                        State Bar No. 24064975
                                        100 Congress Avenue, 18th Floor
                                        Austin, Texas 78701
                                        (512) 472-5997
                                        (512) 472-5248 (FAX)
                                        mtaylor@taubesummers.com
                                        cburke@taubesummers.com

                                      ATTORNEYS FOR DENNIS ANTOLIK
                                      AND CHEVAL MANOR, INC.


                       CERTIFICATE OF CONFERENCE

       I hereby certify that, on October 1, 2015, I conferred via telephone with
Appellants’ attorneys Kemp Gorthey and Peyton Smith, who agreed to the relief
sought in this motion. I conferred via email with Appellee Victor Antolik’s current
attorney Jack Bacon, who agreed to the relief sought in this motion. I also
conferred via telephone with Appellee Victor Antolik’s former attorney Isabelle
Antongiorgi, who agreed to the relief sought in this motion.

                                            /s/ Cleveland R. Burke
                                            Cleveland R. Burke




8590-02/00537169.000
                                        3
                        CERTIFICATE OF SERVICE

      I hereby certify that the counsel listed below were served with a true and
correct copy of the foregoing motion via eFile.TXCourts.gov on October 1, 2015:

Kemp Gorthey                                  Donald R. Taylor
The Gorthey Law Firm                          Isabelle M. Antongiorgi
604 W. 12th Street                            Taylor, Dunham & Rodriguez, LLP
Austin, Texas 78701                           301 Congress Avenue, Suite 1050
kemp@gortheylaw.com                           Austin, Texas 78701
Counsel for Appellants Garrett Jennings       dtaylor@taylordunham.com
and Castle Crown Management, LLC              ima@taylordunham.com
                                              Former counsel for Appellee
                                              Victor Antolik

Peyton N. Smith                               Jack Bacon
Brian L. King                                 3839 Bee Caves Rd., Ste. 100
Reed & Scardino LLP                           Austin, Texas 78746
301 Congress Avenue, Suite 1250               hotbacon@me.com
Austin, Texas 78701                           Counsel for Appellee Victor Antolik
psmith@reedscardino.com
bking@reedscardino.com
Counsel for Appellant
Victory Cheval Holdings, LLC

                                    /s/ Cleveland R. Burke
                                    Cleveland R. Burke




8590-02/00537169.000
                                          4